          Case 6:21-cv-06470-DGL Document 2 Filed 07/21/21 Page 1 of 3



                                                                                            PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 RONALD NELSON,

               Petitioner,

        v.                                                 21-CV-06470 DGL
                                                           ORDER
 LYNN LILLEY,

               Respondent.




       Pro se Petitioner, Ronald Nelson, is a prisoner incarcerated at the Eastern

Correctional Facility. Petitioner has filed a Petition for a writ of habeas corpus under

28 U.S.C. § 2254. Docket Item 1.

                                       DISCUSSION

       The filing fee for a petition for a writ of habeas corpus is $5.00.          28 U.S.C.

§ 1914(a). Whenever a prisoner submits a petition for a writ of habeas corpus, the

prisoner must either (1) pay the filing fee or (2) seek leave to proceed in forma pauperis.

Under 28 U.S.C. § 1915(a)(1), the in forma pauperis motion must include an affidavit or

affirmation establishing that the petitioner is unable to pay the fees and costs for the

proceedings. It also must include a prison certification section, completed and signed by

an authorized officer of the institution in which the prisoner is incarcerated, certifying both
            Case 6:21-cv-06470-DGL Document 2 Filed 07/21/21 Page 2 of 3




the amount presently on deposit in the prisoner’s inmate trust account and the prisoner’s

average account balance during the last six months.1 28 U.S.C. § 1915(a)(1)-(2).

        Here, Petitioner did not pay the $5.00 filing fee or submit a motion to proceed in

forma pauperis that includes (1) an affidavit swearing that Petitioner is unable to pay the

filing fee, 28 U.S.C. § 1915(a)(1), and (2) a prison certification of Petitioner’s inmate trust

fund account, 28 U.S.C. § 1915(a)(1)-(2).



                                               CONCLUSION

        For the reasons set forth above, the Clerk of Court shall administratively terminate

the Petition without filing it or assessing a filing fee. Petitioner is granted leave to reopen

this case, no later than 30 days from entry of this Order, by submitting either (1) the

$5.00 filing fee or (2) a motion to proceed in forma pauperis that establishes Petitioner’s

inability to pay fees and costs and includes a completed and signed prison certification

section.2 The Clerk of Court is directed to send an in forma pauperis motion form to

Petitioner. Upon Petitioner’s submission within 30 days of either (1) the $5.00 filing fee

or (2) a motion to proceed in forma pauperis that establishes his inability to pay fees and




1
 The Court has ordered that a form motion to proceed in forma pauperis with supporting affirmation be
mailed to the petitioner. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.
2
  Such an administrative termination is not a "dismissal" for purposes of the statute of limitations, and if the
case is re-opened under the terms of this order, it is not subject to the statute of limitations time bar if it was
originally filed timely. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule); McDowell v.
Delaware State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of Educ., 45 F.3d
161, 163 (7th Cir. 1995).


                                                        2
          Case 6:21-cv-06470-DGL Document 2 Filed 07/21/21 Page 3 of 3




costs and includes a completed prison certification, the Clerk of Court shall reopen this

case without further order.

         SO ORDERED.

Dated:       July 21, 2021
             Rochester, New York




                                  _______________________________________
                                             DAVID G. LARIMER
                                         United States District Judge




                                           3
